Title: To Thomas Jefferson from Elizabeth House Trist, 26 November 1804
From: Trist, Elizabeth House
To: Jefferson, Thomas


                  
                     My much Hond. friend 
                     
                     New Orleans Nov 26th 1804
                  
                  I am convinced that your benevolent heart has sympathized in our deep affliction. No new sources of sorrow have taken place in the family altho Death has been the inevitable lot of almost every stranger that remaind in the City. Henry Brown and my self had an attack his was violent mine not dangerous but it reduced me very much. the rest of the family escaped Our habitation is half a mile below the city and had there been no communication, we should have had as to our selves little to regret but my beloved Browse had daily to attend to business his breathing a purer air part of the day made him more susceptable of the contagion. The old inhabitants sufferd but little either by sickness or Deaths, unless they came from the Country in that case they shared the same unhappy fate of the strangers. no Obituary has been taken of the Deaths but in a few weeks hundreds must have perished.
                  The distress attendant on such a calamity is not to be described Many that had expended their little all in transporting their families before they cou’d establish them selves were, all carried of in other instances the heads of families woud become victims to the disease and helpless infancy left without the means of support sick and not a friend that they cou’d claim as a protector—The charity of the citizens have been call’d forth and many deserve the gratitude of every feeling soul. The sufferings of my fellow beings perhaps has been the means of withdrawing my Mind from the misery of my own lot—so great Mortality has this Malady occasion’d, that I have become familerized with Death. the Lovely and good Mrs Claibourn and her sweet little daughter expired in the same hour the Mother after a tedious Illness occasiond by the fever, the child finish’d its career in a short time also the blooming Mrs Gurley who arrived in the Country soon after us. Mr Gelston who I have every reason to believe from the affection he bore my dear Son wou’d have been a sincere friend to his family in two weeks followed him. such is the state of man, he left his business till his partner arrived, in the care of Mr Duboung of this place a Broker with a request that all letters of a private nature shou’d be placed in Mr Browns hands. The last mail brought a letter from you to Mr Gelston Mr Duboung opend it in the post Office gave it a cursory reading and deliverd it to Mr Brown who happend to be present. he brought it to me with a request—that as it was intended for no other eye than Mr Gelstons—I wou’d destroy it which I immediatly complied with—I shall make no comments only that your solicitude for our welfare is deeply engraven on the hearts of Mary and my self she being the only one made acquainted with your goodness in this instance Wm Brown is one of the most perfect characters in existance for his solidity application to business and liberality to his family for one of his age unparalleled I only regret that he is so heavily burthened—to me it is painful in the extreme to be dependent on any one, and if by engaging in any business I cou’d obtain a support I wou’d gladly embrace it I find my self incompitent to much fatigue and I meet no encouragement from the family to undertake any thing of the kind. If a dependent situation is for me unavoidable I shall feel less the obligation from Mr B than most others assured that he considers me as one of the family in every respect—and I am well convinced (altho he never made a declaration that wou’d authorise my saying so) that his own happiness wou’d at all times give place to the comfort and interest of his family
                  It was Browses intention to settle his plantation on the Iberville as soon as he cou’d possibly draw his Money out of England, it being at present under the Spanish Government and as there appears to be a misunderstanding between them and the United States I doubt if we meet with no obsticle in getting our little property out of England, whether it wou’d be prudent to commence a settlement till matters are accomadated with Spain
                  We have a small plantation at Natchez but it is in the possession of a Man who refuses to give it up altho he has not the smallest title to the land a law suit must detirmine between us as there are improvements on it, in case of the worst with a few hands we might procure our bread—I consider any one that is confind to the city of Orleans during August Sept and October as holding life under a precarious tenure I cou’d not but rejoice when I heard that Mr Monroe was not coming here as was expected tho it is genirally lamented and many flatter them selves with the hope of his being here ere long—He might escape death and sickness if he cou’d go into the Country during the sickly months other wise his life wou’d be at an end the first year
                  Your likeness by Mr Briggs I received with pleasure it is exactly your self in short it elated the spirits of us all to behold so perfect a resemblance of such a valued and dear friend, to me it is an inestimable treasure please to remember us with unfeign’d affection to Mr and Mrs Randolph Mr Epps with the best respects of the family and wishes for your health happiness and preservation—and am truly your much obliged and grateful friend
                  
                     E—Trist 
                     
                  
               